Citation Nr: 1209718	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for exotropia, status post muscle surgery.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for sciatica.

5.  Entitlement to service connection for otitis media.

6.  Entitlement to service connection for epididymitis.

7.  Entitlement to service connection for a left elbow disability.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran submitted a claim for entitlement to service connection for otitis media.  In a statement describing the treatment provided for otitis media during military service, the Veteran said that he experienced a ringing in his right ear to the present.  The Board construes the statement to raise a claim of entitlement to service connection for tinnitus.  This issue has not been developed or certified on appeal to the Board.  Accordingly, it is referred to the RO for such further development as may be necessary.  

The issue of entitlement to service connection for exotropia, status post muscle surgery, is addressed in the REMAND that follows the decision below.


FINDING OF FACT

The Veteran does not have a current low back, left knee, sciatica, otitis media, epididymitis or left elbow disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

3.  The Veteran does not have sciatica that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

4.  The Veteran does not have otitis media that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

5.  The Veteran does not have epididymitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

6.  The Veteran does not have a left elbow disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The Veteran served on active duty from March 1982 to March 1985.  His DD 214 reflects that his military occupational specialty (MOS) was as a medical specialist.  The Veteran's DA Form 2-1, also confirms that he was trained as a medical specialist and served in that capacity from August 1982 to March 1985.  The Veteran's DA Form 2-1 also reflects that he completed airborne school and earned a Parachutist Badge in September 1982.

The Veteran submitted his initial claim for VA disability compensation benefits in October 2006 with the filing of a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  The Veteran listed an eye problem, lower back pain, left knee problem, sciatica, otitis media, epididymitis, and a left elbow problem as issues.  He also indicated post-service treatment from a Dr. Paluay for his lower back, left knee, sciatica and otitis media issues.  He also reported treatment from VA for his left knee but did not provide the name of the facility or when the treatment was received.  The remaining issues were listed as being treated in service.  

The Veteran provided an additional description for several of the claimed issues.  In regard to his eyes, he said he had surgery in service.  He also reported having a vasectomy in service.  The Veteran stated that his lower back, sciatica, left knee and left elbow problems were due to parachute jumps.  The Veteran also said that his otitis media was from a perforated ear drum he suffered when flying in military aircraft.

The RO wrote to the Veteran to provide him with the required notice on how to substantiate his claim in November 2006.  The letter informed the Veteran of what was required from him, namely to identify evidence to show the claimed disabilities existed.  He was asked to provide medical evidence to support his claim; statements from others could be used as well.  He was asked to submit any medical reports that he had in his possession.  The letter also cited to the two physicians named on the VA Form 21-526 (one was listed as a VA physician on the form) and asked the Veteran if he wanted VA to obtain their records.  He was advised that it was his responsibility to provide such records if the physicians would not provide them to VA.

The Veteran's service treatment records (STRs) were received in December 2006.  The records contain no information regarding the Veteran's low back, left knee, left elbow, epididymitis, or sciatica either by way of treatment or noted on his separation physical examination of January 1985.  The Veteran was seen for complaints related to the right knee in November 1983.  He complained of chronic soreness that was affected by cold weather.  There was no history of trauma.  The assessment was chondromalacia.  The STRs do note one instance of treatment for otitis media at Fort Leonard Wood, Missouri, in April 1982.  The Veteran was seen for a complaint of pain in the left ear since the previous evening.  The entry did not report that there was a perforated ear drum.  The assessment was otitis media and the Veteran was prescribed Entex and Ampicillin.  The form included instructions that no follow-up was required and the Veteran was returned to full duty.  

The Veteran submitted a statement and a VA Form 21-4142, Authorization for Release of Information, in response to the RO's letter in January 2007.  In his statement the Veteran provided additional details on his claimed disabilities.  He said he was flying to Fort Leonard Wood in 1982.  The air pressure in the aircraft was not equalized properly and he suffered a perforated right ear drum.  He said he had ringing in his ear to this day.  He stated that he was a medic in service and completed jump school.  He reported how he twisted his left knee in training and could not leave training so his knee was treated by the staff.  He said he experienced left knee pain and crepitus and swelling.  He said he hyperextended his left elbow on another jump and was treated in the field.  The Veteran reported that he developed back pain and sciatica as a result of his parachute jumps because he was required to carry heavy loads when making the jumps.  The Veteran also reported that he had a vasectomy in service and this had caused epididymitis and testicle pain to the present.  

The Veteran did not provide the name of any healthcare provider or facility for records to be obtained on the 21-4142.  Rather, the Veteran provided the details for being treated in service for the claimed injuries.  He also submitted a form response that was included with his notice letter wherein he checked the block to indicate he had no other information or evidence to submit.

The RO conducted an electronic search for VA records for the Veteran in the Compensation and Pension Records Interchange (CAPRI) system.  The search resulted in several entries showing treatment at the VA medical center (VAMC) in Alexandria, Louisiana, dated in October 2005 and February 2006.  The records indicate the Veteran's presence in the area as part of a VA response to Hurricane Katrina.  The earlier entry was identified as a Katrina Aftermath Surveillance and Treatment Evaluation.  The only past medical history noted was for asthma.  The entry was a report of a physical examination that included negative findings for the eyes, neck (other than a sore throat complaint), muscular/bone and neurologic.  The February 2006 entry noted the healthcare provider was unable to reach the Veteran back at his home to complete an allergy assessment.

Several additional VA treatment entries were obtained for care provided at a VAMC in Chicago, Illinois.  Two entries, dated in April 2000 and September 2001, contain no information as to why the Veteran was seen - they report he was ambulatory.  An entry dated in February 2006 noted that the Veteran was seen for blood and urine work as part of an annual physical examination.  A final entry from November 2006 noted that the Veteran received an injection for the flu vaccine.

The RO denied the Veteran's claim in September 2007.  The RO determined that there was no current disability associated with the Veteran's eye surgery in service.  In regard to the remaining six issues the RO found that there was no diagnosis of a current disability.  

The Veteran submitted his notice of disagreement (NOD) in November 2007.  In regard to his low back, left elbow, sciatica and left knee he said they were all caused by his hitting the ground hard on parachute jumps.  The Veteran also said that when he was seen for his right ear pain the medic who treated him told him the inside of his ear looked like "hamburger meat".  He repeated his contention that he had experienced ear infections and pain since that time.  Finally, the Veteran noted his vasectomy in service and that his epididymitis was caused by the vasectomy.  He said he had experienced pain in his testicle ever since.  The Veteran did not report that there were any outstanding medical records that would support his claim.  Rather, he maintained his previous contention that the events he listed happened in service and that he should be service connected for the residuals.

The Veteran perfected his appeal in August 2009.  The Veteran included a detailed statement in which he addressed each issue.  The Veteran referenced receiving treatment from his "healthcare provider" for his left eye pain, low back, sciatica, and otitis media.  However, despite being requested to provide such records or to authorize VA to obtain them, the Veteran has relied strictly on his lay statements as to what events took place in service and the residuals he believes he has at present.  The Veteran submitted additional evidence to include certificates acknowledging his service with an airborne command, his completion of airborne training, as well as a certificate from the National Registry of Emergency Medical Technicians that certified him as an emergency medical technician (EMT) in August 1983.  He did not submit any medical evidence or lay statements from others to support his claim.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

As noted above, the Veteran's STRs are negative for evidence of complaints or treatment for the low back disability, sciatica, left knee disability, left elbow disability, or epididymitis.  There is one treatment entry regarding otitis media of the left ear but no evidence of a perforated ear drum as alleged by the Veteran.  His separation examination is negative for the claimed disabilities.  The absence of entries in the STRs regarding the claimed disabilities is not dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran was issued a statement of the case (SOC) in July 2009.  The Board notes that the SOC and the rating decision on appeal both stated that there was no evidence of treatment for otitis media in service.  This was an error; however, as will be shown in the analysis below, the error is harmless.

The Veteran claims that his orthopedic issues are due to his activities involving parachute jumps.  He also has explained that he was treated in the field for his left knee and left elbow injuries rather than being able to depart from the training to be seen in a clinic where a treatment entry could be made.  The Board notes that the Veteran's contentions of having suffered a left elbow and left knee injury is consistent with the place, type, and circumstances of his service.  See 38 C.F.R. § 1154(a) (West 2002).  In addition, there is no reason to doubt the Veteran's assertion of having had a vasectomy in service.  The question is whether there is a current disability for the claimed issues and, if so, whether any such disability related to the Veteran's military service.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).  

The Board has considered that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation even where there is no evidence in the STRs.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan, supra.  The Board notes that lay evidence may also be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran is presenting his initial claim for benefits more than 21 years after service.  He has not provided evidence of a current diagnosis relating to any of the claimed disabilities considered here.  He indicated he had received post-service treatment but did not provide any records or authorize VA to obtain any.  There is no separate evidence establishing persistent or recurrent symptoms.  The VA treatment records document a past medical history of asthma and nothing more.  A brief examination afforded the Veteran in October 2005 recorded no symptoms related to his claimed disabilities.

The one STR entry documents treatment for otitis media, in a different ear than alleged by the Veteran, and does not show evidence of a perforated ear drum.  In addition, the Veteran was physically cleared for airborne training with no mention of a perforated ear drum and no perforated ear drum was noted on his separation examination.  He says he has had pain in his left testicle since his vasectomy in service.  Moreover, the Veteran states that he suffers from back pain, sciatica, left knee pain, and left elbow pain as a result of his parachute jumps in service.  Nevertheless, pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Sanchez-Benitez I), dismissed in relevant part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Sanchez-Benitez II); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board notes that the Federal Circuit considered the issue of conclusory general statements in the context of whether they could suffice to trigger a duty to provide a medical examination under 38 U.S.C.A. § 5103A(d)(2) (West 2002).  See Waters v. Shinseki, 601 F.3d 1274, 78-79 (Fed. Cir. 2010).  The Federal Circuit determined that the claimant's contention that his conclusory general statements that his present medical problems were caused by an illness in service were not sufficient to warrant entitlement to an examination.  The Federal Circuit went on to say that all veterans could make such a statement and this theory would eliminate the carefully drafted standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every case.  It should be noted that in the Waters case the veteran involved had diagnosed disabilities that were to be considered.  In this case there is no medical evidence of any current disability only the Veteran's description of his symptoms.

If a conclusory general statement is not sufficient to trigger a requirement for VA examination, it is illogical to conclude that the same type of statement would be sufficient to establish the existence of a current disability that is related to military service. 

Upon review of all of the evidence of record, the Board finds that the Veteran's statements do not establish the existence of a current disability in regard to the low back, sciatica, left knee, left elbow, otitis media or epididymitis.  The Veteran's statements are general conclusory statements that the events in service resulted in the symptoms that he experiences today.  The medical evidence of record outweighs his statements by showing there is no continuity of symptomatology and, where the STRs document a claimed event, it was not as described by the Veteran.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish the existence of current disabilities for the low back, left knee, left elbow, sciatica, otitis media, or epididymitis.  Service connection is therefore denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in October 2006.  The RO wrote to him in November 2006 with notice on how to substantiate his claim.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  As previously noted, the letter specifically asked the Veteran if wanted VA to obtain the records from the two physicians he listed on the VA Form 21-526.  The letter also included notice to the Veteran as to how VA determined disability ratings and effective dates.

The Veteran responded to the letter in January 2007.  He did not submit any additional medical evidence and did not identify any further source of evidence to be contacted.  He provided specific comments in support of why service connection was warranted for the issues on appeal.  

The Veteran's claim was denied in September 2007.  He submitted his NOD in November 2007 and perfected his appeal in August 2009.  He did not provide any additional evidence but provided additional comments as to why his claim should be granted. 

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements that listed events in service and his explanations of why certain claimed injuries were not recorded in his STRs.  The Veteran has not alleged any deficiency with regard to the notice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records, and statements from the Veteran.  The Veteran declined to have a hearing in his case.  

The Veteran was not afforded an examination in regard to the claims decided herein.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The Veteran did not satisfy the requirements in this case because of the lack of evidence to establish a current disability for the claimed disabilities.  See Rabideau, Brammer, supra.  He also failed to provide competent evidence of persistent or recurrent symptoms of a disability.  In the absence of establishing a current disability, or the existence of persistent or recurrent symptoms of a disability, no duty to provide an examination exists.  

Finally, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2011).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by authorizing VA to obtain relevant records that he alleges contain evidence of treatment for the claimed disabilities or to provide such records to VA.  The Veteran elected to not provide VA with any medical evidence or to authorize VA to obtain records on his behalf.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for sciatica is denied.

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for epididymitis is denied.

Entitlement to service connection for a left elbow disability is denied.


REMAND

The requirements for establishing service connection are discussed above.  In general, service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition to the above, there is a presumption of soundness afforded to veterans under certain conditions.

For the purposes of section 1131 of this title, every person employed in the active military, naval, or air service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment. 

38 U.S.C.A. § 1132 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999).

Where a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder.  The veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Further, in such circumstances, the provisions of 38 U.S.C.A. § 1153 would apply and the veteran would have the burden to establish aggravation.  Id. (citing to Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board notes that 38 U.S.C.A. § 1153 provides as follows:

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

38 U.S.C.A. § 1153 (West 2002).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is claiming that he has left periorbital pain that is a residual from his eye surgery in service.

The Veteran's enlistment physical examination of February 1982 detailed that he had exotropia of the left eye.  The eye disorder was also listed as alternating exotropia.  The condition was also noted on his Report of Medical History that was dated in February 1982.  Thus, the exotropia is a preexisting condition.

The Veteran was seen for complaints of blurred vision in January 1983.  A request for an ophthalmology consultation shows the Veteran had lateral deviation of both eyes.  The assessment was exotropia.  The Veteran underwent surgery in March 1983.  The operation performed was bilateral lateral recti recessions with a diagnosis of attenuating exotropia.  A post-operative evaluation in March 1983 shows that the Veteran was status post bilateral lateral recti recession with good results.  In April 1983, the Veteran was noted to have a suture granuloma in the left eye.

The Veteran was seen in May 1983 with a complaint of a granuloma in the left eye for approximately two weeks.  The entry noted the granuloma was painful and that the eye watered constantly.  The Veteran was referred to the ophthalmology clinic.  The clinic entry noted that the Veteran had made a parachute jump about a week earlier and had gotten sand in his eye.  The Veteran's visual acuity was reported as 20/15 in the right eye and 20/25 in the left eye with correction.  The entry said that a suture granuloma was removed from the left eye.  

The Veteran was seen again in the ophthalmology clinic in November 1983.  His corrected visual acuity was noted as 20/20 in both eyes.  The prior removal of a surgical granuloma was noted.  The Veteran was said to have a recurrence of the granuloma and was experiencing a dull aching pain in the area.  The assessment was conjunctival granuloma.  The Veteran returned to the clinic the next day for removal of the granuloma.  The entry noted the Veteran was to return to the clinic as needed.  A final ophthalmology clinic note was dated in January 1985.  The Veteran's visual acuity was recorded as 20/20 in the right eye and 20/40-1 in the left eye.  The Veteran's history of surgery was noted.  He reported periorbital pain in the left eye and a decrease in the visual acuity of the left eye in recent weeks.  The assessment was intermittent left exotropia.  He was also noted to have an incorrect prescription for his glasses and was referred for new lenses.

The Veteran's uncorrected visual acuity was recorded as 20/400 for both eyes for distant vision at the time of his separation physical examination in January 1985.  His corrected vision was 20/20 for both eyes.  The Board notes that the report was dated prior to the Veteran's last ophthalmology clinic visit.

The Veteran was afforded a VA eye examination in June 2007.  The Veteran was noted to complain of occasional periorbital ache on the left side and burning of the left eye.  The examiner said the Veteran reported his vision as good and that he denied any double vision or visual field cuts.  The examiner noted the Veteran's history of muscle surgery in service.  The Veteran denied having any additional surgery or trauma or a past history of amblyopia.  The examiner said the Veteran had corrected distance visual acuity of 20/20 in the right eye and 20/15 in the left eye.  He also had corrected near vision acuity of 20/25 in the right eye and 20/30 in the left eye.  The examiner said there was no papillary deficit and the eyes were straight with a -1 abduction deficit in both eyes.  The visual fields were said to be full to confrontation.  On slit lamp examination the eye lids and lashes showed meibomian gland dysfunction in both eyes.  The sclera and conjunctiva were white and quiet but did show areas of mild conjunctival scarring temporally in both eyes.  The corneas were said to be clear.  The irises were round and regular in both eyes.  The lenses were reported as clear.  

The assessment was history of childhood exotropia status post muscle surgery.  The examiner said the Veteran currently denied any double vision or trouble with depth perception.  She said she would relate the Veteran's complaint of periorbital ache to a headache variant rather than any consequences of the eye muscle surgery as it was only unilateral and he had eye muscle surgery bilaterally.  She also said that the burning described by the Veteran would relate more to dry eye syndrome and meibomian gland dysfunction in both eyes.

In his NOD, the Veteran took issue with the eye examiner's assessment that his periorbital eye pain was a headache variant.  He said he never had the problem with the pain before his eyes were operated on in service.

The Board notes that it does not appear that the examiner reviewed the Veteran's STRs as she did not comment on his two procedures to remove a granuloma of the left eye and whether such surgeries could be related to his claimed pain.  Further, she did not comment on the January 1985 ophthalmology clinic note where the Veteran reported the very same symptoms he presented with at the time of his VA examination.  Moreover, as the Veteran's exotropia is a preexisting condition a new examination is required to address whether there was an aggravation of the condition during service beyond normal progression.  Also, the examination must address whether there is any current disability that may be related to the surgical intervention required in service.  The VA examiner noted a meibomian gland dysfunction without further comment.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed eye disability since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran and associate them with the claims folder.  

2.  The Veteran should be afforded an eye examination by a physician with the requisite experience to assess his claim for service connection for exotropia, status post muscle surgery.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  Such review must include the service treatment records in the claims folder.

The examiner is advised that the Veteran was diagnosed with exotropia at the time of his entrance physical examination in February 1982.  Thus, for VA purposes, the condition is considered to be a preexisting condition and may be service connected if the evidence establishes that the condition or residuals thereof were aggravated beyond normal progression in service.  Service connection may also be granted for any other eye disorder that was incurred or originated in service.

The examiner is further advised that the Veteran was seen for complaints regarding his exotropia beginning in January 1983.  He had surgery, bilateral lateral recti recessions, in March 1983.  He later developed a granuloma in the left eye on two occasions that required procedures to remove the granulomas.  The Veteran was seen in the ophthalmology clinic, with the same complaints he has now, in January 1985.  

ACTION:  The examiner is requested to identify all eye disorders present.  The examiner is also requested to provide several opinions.  1) Did the Veteran's exotropia undergo any worsening (was aggravated) during his military service?  If so, was the worsening (aggravation) due to normal progression of the condition?  

2) Is it at least as likely as not that any other currently diagnosed eye disorder (if any) is related to the Veteran's military service?  

3) The examiner is advised that the Veteran's August 2011 VA examination noted a meibomian gland dysfunction.  Even if the dysfunction is not diagnosed on the current examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not the dysfunction is related to the Veteran's military service.

4) The prior examiner also found that there was mild conjunctival scarring temporally in both eyes.  The examiner is requested to comment as to whether these scars are related to the Veteran's surgery in service, whether they are visible to others and whether they represent any type of an impairment.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder.)  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


